Citation Nr: 1730041	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  12-23 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for tuberculosis.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for allergic conjunctivitis.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to an initial disability rating in excess of 30 percent for a service-connected heart murmur, to include the threshold matter of the propriety of the severance for service connection for a heart murmur.

6.  Entitlement to a disability rating in excess of 20 percent for degenerative arthritis of the thoracolumbar spine.

7.  Entitlement to a compensable disability rating for inguinal hernia with right testicular pain.

8.  Entitlement to a compensable disability rating for hemorrhoids.

9.  Entitlement to a compensable disability rating for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1978 to November 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, in April 2012 (which denied service connection for tuberculosis and allergic conjunctivitis, granted service connection and assigned a noncompensable rating for allergic rhinitis, and denied a disability rating in excess of 20 percent for a thoracolumbar spine disability) and May 2013 (which granted service connection and assigned a 30 percent rating for a heart murmur, granted service connection and assigned a noncompensable rating for inguinal hernia, and denied service connection for sinusitis, hepatitis, and right testicular pain).

A September 2013 rating decision found that there was clear and unmistakable error in the grant of service connection for a heart murmur (to include valvular heart disease), and proposed to sever service connection.  A March 2014 rating decision implemented the severance, effective June 1, 2014.  Although the Veteran did not specifically appeal the matter of the propriety of the severance of service connection for a heart murmur, whether the severance was proper is a threshold question that must be resolved, and is implicitly part and parcel of the appeal in the broader increased rating before the Board.  This issue has been characterized accordingly.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

In January 2014, the Veteran testified before a Decision Review Officer (DRO) at the RO.  In February 2015, a videoconference was held before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

At his January 2014 DRO hearing, the Veteran clarified that he was withdrawing his claim for service connection for right testicular pain and would address that issue within the context of his increased rating claim for inguinal hernia.  That issue has been characterized accordingly.

The issues of entitlement to service connection for tuberculosis, hepatitis, and sinusitis; entitlement to a disability rating in excess of 20 percent for a thoracolumbar spine disability; and entitlement to a compensable rating for allergic rhinitis are addressed in the REMAND portion that follows the ORDER of this decision.


FINDINGS OF FACT

1.  The Veteran's allergic conjunctivitis cannot reasonably be disassociated from his service-connected allergic rhinitis.

2.  In a May 2013 rating decision, the RO granted service connection for a heart murmur, effective November 15, 2011.

3.  In a September 2013 rating decision, the RO proposed to sever service connection for a heart murmur (to include valvular heart disease), and in a May 2014 rating decision, the RO implemented the proposal and severed service connection, effective August 1, 2014.

4.  The grant of service connection for a heart murmur was based on a clearly and unmistakably erroneous determination that the Veteran had a heart murmur during his active duty service; at the time of the May 2013 rating decision and presently, there is no competent evidence linking the Veteran's heart murmur or valvular heart disease to his active duty service.

5.  Throughout the period of the appeal, the Veteran's bilateral inguinal herniae with right testicular pain have been, at worst, small, reducible, or without true hernia protrusion; they have not been operated on and are remedial. 

6.  Throughout the period of the appeal, the Veteran's hemorrhoids have been, at worst, small to moderate in size; there is no evidence that his hemorrhoids have been large or thrombotic and irreducible, with excessive, redundant tissue, evidencing frequent occurrences or that he experienced persistent bleeding and secondary anemia or fissures.


CONCLUSIONS OF LAW

1.  The criteria for service connection for allergic conjunctivitis have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.310 (2016).

2.  A grant of service connection for a heart murmur was clearly and unmistakably erroneous, severance of service connection was proper, and the issue of entitlement to an increased rating is rendered moot.  38 U.S.C.A. §§ 1110, 1131, 5109A (West 2014); 38 C.F.R. §§ 3.105(d), 3.303 (2016).

3.  The criteria for a compensable rating for bilateral inguinal herniae with right testicular pain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7338 (2016).

4.  The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify with regard to his claims for compensable ratings for inguinal herniae with right testicular pain and hemorrhoids was satisfied by letters dated December 2011 and November 2012.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  As the Board is granting the Veteran's claim for service connection for allergic conjunctivitis, which represents a full grant of benefits, there is no need to discuss VA's duties to notify or assist with regard to that claim.

Regarding the issue severance of service connection for a heart murmur, VA is not required to provide notice because the issue presented involves a claim for review of a prior final regional office decision on the basis of clear and unmistakable error.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002).  That said, the Veteran was provided the appropriate due process by an October 2013 notification letter which accompanied the September 2013 rating decision that proposed to sever service connection for a heart murmur.  The September 2013 rating decision provided a clear explanation concerning the reasons for proposed severance.  The Veteran was advised of his procedural rights set out in 38 C.F.R. § 3.105 prior to the May 2014 decision implementing the proposal to sever service connection.  The aforementioned December 2011 and November 2012 notice letters also provided the Veteran with notice regarding his original claim for service connection.  Thus, the Veteran was aware of what was necessary to establish service connection and was provided appropriate due process with regard to the need to submit evidence showing the severance should not take place.  As such, no prejudice exists in adjudicating the appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With respect to the duty to assist, the Veteran's service treatment records, VA outpatient treatment records, and private treatment records have been obtained.  Moreover, the Veteran has been afforded adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, VA examiners performed examinations of the Veteran, took into account his statements and treatment records, and provided adequate opinions and/or information required for adjudication of his claims.  The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

Compliance with Board's Remand Directives

In May 2015, the Board remanded the Veteran's claims for a number of reasons.  First, the Board directed the RO to contact the Veteran and request that he identify all providers he has seen for treatment for his disabilities and to provide authorizations to allow VA to obtain any identified records on his behalf.  In April 2016, the RO sent the a letter to the Veteran requesting additional evidence in support of his claim, and he responded with an authorization for the Reynolds Army Community Hospital.  The Board also instructed the RO to obtain updated records from Reynolds Army Community Hospital, which was accomplished in April 2016.  Additionally, the Board directed the RO to ensure the Veteran was afforded examinations.  He was provided examinations in October 2015 and the examiners provided adequate opinions and information for rating purposes.  Based on the foregoing, and as explained more fully below, the Board finds that there has been substantial compliance with its May 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Legal Criteria

Service Connection Generally

Service connection may be established for disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, a disability that is proximately due to, or results from, another disease or injury for which service connection has been granted, will be considered part of the original disorder.  38 C.F.R. § 3.310(a).  Moreover, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).

Severance of Service Connection

Once service connection has been granted, it can be severed only upon the Secretary's showing that the rating decision granting service connection was "clearly and unmistakably erroneous."  See 38 C.F.R. § 3.105; see also Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  The burden of proof in such cases is on the Government.  38 C.F.R. § 3.105(d); see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

Clear and unmistakable error is defined as "a very specific and rare kind of error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  "It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Id.

To establish a valid claim based on clear and unmistakable error, it must be shown that "either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  A "clear and unmistakable error" must be undebatable; the sort of error which, had it not been made, would have manifestly changed the outcome at the time it was made.  Id. at 313-14.

In determining whether service connection will be severed, VA may - and, in fact, must - consider evidence that was generated after the original decision was made.  See Stallworth v. Nicholson, 20 Vet. App. 482, 488 (2006) (holding that a "severance decision focuses not on whether the original decision was clearly erroneous, but on whether the current 'evidence establishes that [service connection] is clearly erroneous'") (quoting 38 C.F.R. § 3.105(d)); see Daniels, 10 Vet. App. at 480 (holding that 38 C.F.R. § 3.105(d) "clearly contemplates the consideration of evidence acquired after the original grant of service connection").

Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2016).  The threshold factor for extra-schedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Id.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluations are, therefore, adequate, and no referral is required.  Id.  If, however, the schedular rating is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as "marked interference with employment" and "frequent periods of hospitalization," to render impractical the application of the regular schedular standards, the case must be referred to the Under Secretary of Benefits or the Director of Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321(b)(1).

Factual Background and Analysis

Although all the evidence has been reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the most relevant and salient evidence shows, or fails to show, with respect to the Veteran's claims.

Allergic Conjunctivitis

At a September 2015 VA examination, the Veteran reported experiencing symptoms of allergic conjunctivitis during service, which worsened when he moved to Oklahoma in approximately 1997.  He indicated his eyes get itchy, burn, and feel dry, depending on the season, and that for relief he takes Zyrtec, Claritin, and artificial tears.  The examiner diagnosed allergic conjunctivitis with an onset date of May 2004 and found evidence of active nontrachomatous conjunctivitis bilaterally.  The examiner concluded the Veteran's allergic conjunctivitis was not due to his active duty service, reasoning that his service treatment records were negative for any treatment for conjunctivitis and that symptoms first appeared in May 2004, years after he separated from active duty.  

The Board finds this opinion is inadequate.  First, the examiner failed to take into account the Veteran's competent and credible lay statements regarding the symptoms he experienced during and since service.  Secondly, the examiner stated that allergic conjunctivitis was not noted in the Veteran's service treatment records.  However, several treatment records document that the Veteran experienced symptoms of conjunctivitis.  An October 1985 treatment note reflects an assessment of conjunctivitis.  In his March 1986 report of medical history, the Veteran reported experiencing allergic conjunctivitis in October 1985 and January 1986.  In June 1994, the Veteran sought treatment for allergies; he complained of a runny nose, sneezing, and irritated eyes, and the examiner assessed seasonal rhinoconjunctivitis.  A May 1995 treatment note documents the Veteran was experiencing allergies with watery eyes and provides an assessment of allergic rhinoconjunctivitis.  In June 1997, the Veteran sought treatment for allergy symptoms he had been experiencing for the past few summers and reported itchy eyes.  In May 1995 and June 1997, the Veteran was prescribed, among other allergy medication, eye drops.  Post-service treatment records document that the Veteran has continued to experience symptoms of conjunctivitis since separating from active duty.

Based on the Veteran's competent and credible reports of symptoms which began during service and have continued since then, along with corroborating medical documentation, the Board finds the Veteran's allergic conjunctivitis cannot be reasonably disassociated from his service-connected allergic rhinitis.  Therefore, service connection is warranted.  See 38 C.F.R. § 3.310.

Heart Murmur

In November 2011, the Veteran filed a claim for, among other things, service connection for heart disease.  

At a July 2012 VA/QTC examination, the examiner reported diagnoses of valvular heart disease and a heart murmur.  The examiner noted a long history of heart murmur since high school.  On examination, the examiner found abnormal auscultation of the heart with murmur SEM II/VI.  The examiner noted that July 2012 EKG and July 2012 chest x-rays were normal, and a June 2012 echocardiogram was abnormal with left atrial enlargement.  The examiner provided a positive opinion linking the Veteran's heart murmur to service reasoning that the Veteran reported he had a long history of heart murmur since high school and in service and opined that the Veteran continued to have a heart murmur which had not resolved.  Accordingly, a May 2013 rating decision granted service connection for a heart murmur and assigned a 30 percent disability rating.  In August 2013, the Veteran filed a notice of disagreement with the assigned rating.

In September 2013, VA sought a medical opinion to address the conflicting evidence and reconcile the July 2012 examiner's findings.  The September 2013 medical professional found that the July 2012 examiner's determination that the Veteran had a "long history of a heart murmur" was incorrect because the Veteran was specifically evaluated during his active service in March 1998 to determine if he had a heart murmur prior to undergoing dental work and the military physician who listened to the Veteran's heart clearly stated there was no evidence of a heart murmur.  The September 2013 medical professional determined that the July 2012 opinion was erroneous because the record contains a physician's clear documentation, based on an examination, that no heart murmur was present during service.

Based on the foregoing, in a September 2013 rating decision, the RO proposed to sever service connection.  In a March 2014 rating decision, the RO continued the previously assigned 30 percent rating and severed service connection for a heart murmur (to include valvular heart disease), effective August 1, 2014.  In its May 2015 remand, the Board noted that the September 2013 examiner failed to provide an opinion as to the etiology of the Veteran's valvular heart disease, and remanded the claim for additional development.

At an October 2015 VA examination, the examiner found the Veteran's heart rhythm was regular and sounds were normal; chest x-rays and an EKG were also both normal.  The examiner noted diagnoses of a heart murmur and a heart valve condition, both diagnosed in 2012, and determined that the Veteran's current heart condition was less likely than not related to service.  The examiner explained that the 2012 echocardiogram indicating aortic calcification and regurgitation was a new finding, which was diagnosed twelve years after service, and was therefore less likely than not related to service.  The examiner also opined that the Veteran's service treatment records, to include his dental records, do not provide a diagnosis of a heart murmur during service and that because the evidence of a heart murmur was first documented in 2012, several years following discharge from service, it was more likely to be related to factors outside the Veteran's service.  In a supplemental October 2016 opinion, the October 2015 examiner indicated that additional records received by VA had been reviewed and that no change in the opinion was warranted.  The Veteran's claim was readjudicated in a November 2016 Supplemental Statement of the Case, which continued the severance of service connection, and the claim been properly returned to the Board.

The Veteran continues to contend that he has a heart disability that is due to his active duty service. 

The Veteran's March 1978, March 1986, September 1990, and October 1997 examination reports do not document any evidence of a heart murmur or valvular heart disease.  In his March 1978 and March 1986 reports of medical history, the Veteran denied a history of heart trouble, pain or pressure in the chest, and palpitating or pounding heart.  In July 1981, the Veteran complained of chest pain; a chest x-ray was normal.  In April 1982, the Veteran complained of cold symptoms, a sore throat, knee pain, and chest pain following a run; the examiner assessed viral syndrome gastroenteritis.  In June 1989, the Veteran reported sharp pain in his right upper quadrant after running; a physical examination was normal.  At a March 1998 dental examination, the Veteran reported that he had a heart murmur since high school.  The dentist ordered a complete cardiac examination to make sure that no antibiotics were required prior to dental treatment.  On examination, the heart exhibited regular rate and rhythm; military physicians stated there was no reason to provide the Veteran with antibiotics prior to dental treatment as no heart murmur was detectable at that time.  At his May 2000 retirement physical, the Veteran acknowledged pain or pressure in his chest occasionally after long runs; he denied any heart trouble and any palpitating or pounding heart.  In a May 2000 report of medical assessment, the Veteran indicated that his health was the same as it was at his previous October 1997 examination; he reported allergies, hearing loss, hemorrhoids, recurrent tinnitus, ankle and foot problems, and low back pain, but did not report any difficulties with his heart.  At a June 2000 examination, the Veteran's heart was within normal limits, there were no murmurs or rubs present, and a chest x-ray was within normal limits.

VA treatment records and records from the Reynolds Army Medical Center show no findings, complaints, or diagnoses of a heart murmur or any heart disabilities prior to 2012.  In fact, treatment records dated February 2003, November 2004, January 2005, May 2005, April 2006, June 2006, April 2008, August 2008, July 2010, September 2010, November 2010, March 2011, February 2014, and August 2015 reflect that there is no evidence of a heart murmur.  A January 2014 EKG was normal.

At his January 2014 DRO hearing, the Veteran testified that when he was younger, prior to entering the military, he was told that he should not participate in long distance running because it was not good for him due to his heart murmur.  He reported he began experiencing chest pains during service, which began around 1982 or 1983.  The Veteran stated he was currently on blood pressure medication to help relieve stress on his heart.  At his February 2015 hearing before the Board, the Veteran testified that he was originally diagnosed with a heart murmur at his basic training evaluation and was also diagnosed with this condition several times throughout his active duty service.  The Veteran indicated a doctor told him he still has a heart murmur and that some of his heart blood vessels are clogged.

A review of the competent and probative evidence of record reflects that severance of service connection for a heart murmur (to include valvular heart disease) was proper.  The July 2012 positive opinion was based on the Veteran's report of a long history of a heart murmur and the examiner's erroneous conclusion that the Veteran had a heart murmur during service, when, in fact, there is medical documentation which specifically contradicts that the Veteran had a heart murmur during service.  The October 2015 examiner found no relationship between any heart murmur or vascular heart disease and the Veteran's active duty service.  Thus, the original grant of service connection for a heart murmur, without a competent link to the Veteran's active service, led to an undebatably incorrect adjudicative result.  Accordingly, the grant of service connection for a heart murmur constituted clear and unmistakable error and severance was proper.

In making the above finding, consideration has been given to the Veteran's lay statements with regard to his claim and the Board finds that his statements regarding the symptoms he experiences are competent evidence because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran's statements are not competent evidence to diagnose any heart disability or relate it to his active service as this requires specialized medical education, training, and experience, which the Veteran has not shown that he possesses.  See 38 C.F.R. § 3.159(a); see also Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (holding that lay assertions of medical causation do not constitute competent medical evidence).  Moreover, the Veteran's report of being previously diagnosed with a heart murmur in high school does not constitute competent medical evidence that he actually had that condition.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (holding that a layman's account of what a physician purportedly said is too attenuated and inherently unreliable to constitute medical evidence).

The Board notes that service connection for a heart murmur (to include valvular heart disease) was not been in effect for ten or more years, and therefore, the Board is not required to meet the burden of demonstrating that the original grant was based on fraud or that the Veteran did not have the requisite service or character of discharge.  See 38 C.F.R. § 3.957 (2016).

In light of the Board's finding that the RO's severance of service connection for a heart murmur (to include valvular heart disease) was proper, the appeal for an increased rating is rendered moot.

The Board has considered the benefit of the doubt doctrine; however, as the evidence is against the Veteran's claim, it is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Inguinal Hernia with Right Testicular Pain

The Veteran's inguinal hernia with right testicular pain is currently rated under Diagnostic Code 7338, which specifically contemplates inguinal herniae.  See 38 C.F.R. § 4.114.  Under Diagnostic Code 7338, a noncompensable evaluation is appropriate if the hernia is small, reducible, or without true hernia protrusion; or where it is not operated, but remediable.  Id.  A 10 percent evaluation is warranted if a hernia is postoperative recurrent, readily reducible and well-supported by truss or belt.  Id.  A 30 percent evaluation is warranted for a small, postoperative recurrent hernia, or unoperated irremediable hernia that is not well-supported by truss, or not readily reducible.  Id.  A maximum schedular evaluation of 60 percent is warranted for a large, postoperative recurrent hernia that is not well-supported under ordinary conditions and not readily reducible, when it is considered inoperable.  Id.  Where there is bilateral involvement, a 10 percent evaluation will be added only when the second hernia is compensable.  Id. at Note (1).  This means that the more severely disabling hernia is to be evaluated, and 10 percent only, added for the second hernia, if the latter is of compensable degree.  Id.

At an April 2009 appointment for left flank pain, the examiner noted no evidence of inguinal mass or hernia on examination.  A May 2011 computerized tomography scan revealed evidence of small fat containing inguinal herniae bilaterally.

At a July 2012 VA examination, there was a right inguinal hernia present but no left inguinal hernia detected.  The examiner indicated that the Veteran's right side hernia was not well-supported by a belt and that the hernia appeared to be operable and remedial.  The examiner determined the Veteran's hernia condition did not impact his ability to work.

In July 2014, the Veteran sought treatment for increased pain in his right inguinal area with pain radiating to his right scrotum/testicle.  A July 2014 groin ultrasound was performed, which revealed bilateral "fat filled" inguinal herniae.  Given the Veteran's complaints and objective findings, he was referred to general surgery for further evaluation and treatment.  At an August 2014 follow-up appointment, the Veteran reported a three day history of groin pain about a month prior.  At that appointment, the Veteran denied inguinal pain, groin testicular building or masses, problems with bowel or bladder, and groin pain on lifting, coughing, and sneezing.  On examination, no herniae were found, his scrotum was not tender, and his scrotum and testes did not have any masses.  At the August 2014 surgical consultation, the Veteran indicated he was asymptomatic and that he preferred not to have surgical correction at that time, which the examiner found was reasonable due to his lack of symptoms.

In its May 2015 remand, the Board noted that the Veteran testified at his February 2015 hearing before the Board that his service-connected inguinal hernia had increased in severity and instructed the RO to ensure he was afforded an examination.

At an October 2015 VA examination, the Veteran reported experiencing right-sided testicular pain and a right-sided inguinal hernia in service and indicated he now had herniae bilaterally with groin pain bilaterally.  He indicated he was advised to have surgery but decided against it as he heard mixed reviews from friends.  On examination, the examiner was unable to detect inguinal herniae bilaterally; no herniae were detected on lying down and straining in both supine and standing positions.  Examination of the testicles and genitalia area did not reveal any abnormalities.  The Veteran reported that he was unable to play racquetball because of this condition.  The examiner acknowledged the Veteran's subjective complaints of bilateral groin pain but was unable to identify any pathology to give a diagnosis.  

Based on the foregoing, the Board finds that a compensable disability rating for inguinal hernia with right testicular pain is not warranted.  The criteria for a 10 percent rating require that a hernia be postoperative recurrent, readily reducible and well-supported by a truss or belt.  The maximum 60 percent rating criteria provide that the Veteran experience large, postoperative, recurrent hernias.  See 38 C.F.R. § 4.114, Diagnostic Code 7338.  Given that the Veteran has not undergone hernia surgery, the criteria for a 10 percent or a 60 percent evaluation have not been met.  Turning to the criteria for a 30 percent rating, the Board recognizes that a veteran may meet this criteria with evidence of an unoperated irremediable hernia that is not well-supported by truss or not readily reducible.  See 38 C.F.R. § 4.114, Diagnostic Code 7338.  The Board acknowledges that at the July 2012 VA examination the Veteran had a right inguinal hernia that was not well-supported by a belt; however, a 30 percent rating is not warranted because the evidence must demonstrate that the Veteran's hernia was irremediable.  See id.  Notably, the July 2012 VA examiner specifically determined that the Veteran's hernia appeared to be operable and remedial.  Further, the Veteran's herniae demonstrated evidence of improvement.  In July 2014, while no herniae were found on physical examination, there were herniae detected bilaterally on an ultrasound, which were found to be remediable, as evidenced by the examiner's recommendation to general surgery for further evaluation and treatment.  At the August 2014 surgical consultation, the Veteran elected not to undergo surgical correction, which the examiner noted was reasonable due to lack of symptoms.  At the October 2015 VA examination, no herniae were found on examination.  Based on the foregoing, a compensable disability rating for inguinal hernia with right testicular pain is not warranted.

Consideration has been given to the Veteran's lay statements and the Board finds that his statements regarding the symptoms he experiences are competent evidence because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Veteran's statements are not competent evidence to identify a specific level of disability and relate it to the appropriate diagnostic codes as this requires specialized education, training, or experience, which he has not demonstrated he possesses.  See 38 C.F.R. § 3.159(a).

The Board has also considered whether an extra-schedular rating is warranted.  Turning to the first step of the extra-schedular analysis, Veteran has claimed testicular pain, which is not contemplated by the rating criteria for inguinal hernia.  However, there is no evidence that the Veteran's disability picture is so unusual or extraordinary, with related factors such as "marked interference with employment" and "frequent periods of hospitalization," to render impractical the application of the regular schedular standards.  Accordingly, extra-schedular consideration is not warranted.  See 38 C.F.R. § 3.321(b).

The Board has considered the benefit of the doubt doctrine; however, as the evidence is against a compensable rating for inguinal hernia with right testicular pain, it is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56.

Hemorrhoids

As an initial matter, at his February 2015 videoconference hearing, the Veteran withdrew his appeal seeking a compensable rating for hemorrhoids.  In its May 2015 decision, the Board withdrew this issue in accordance with VA law and regulation.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).  However, the RO continued to treat the Veteran's claim as if it was on appeal by readjudicating it in a November 2016 Supplemental Statement of the Case.  Although the Veteran had previously unambiguously withdrawn his claim, given that the RO continued to treat it as if it was still pending, it is once again properly before the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 45-47 (2009) (holding that an issue can be on appeal if VA has treated it as on appeal and the appellant might have reason to believe it was on appeal).

The Veteran's hemorrhoids are currently rated as noncompensable under Diagnostic Code 7336.  See 38 C.F.R. § 4.114.  Under this diagnostic code, a noncompensable rating is warranted for mild or moderate hemorrhoids.  Id.  A 10 percent rating is warranted for large or thrombotic hemorrhoids that are irreducible, with excessive, redundant tissue, evidencing frequent occurrences.  Id.  A maximum 20 percent schedular evaluation is warranted for hemorrhoids with persistent bleeding and secondary anemia, or with fissures.  Id.

Throughout the period on appeal, treatment records do not document any complaints, symptoms, or treatment for hemorrhoids.  At a January 2012 VA examination, the examiner found evidence of small to moderate hemorrhoids.  The Veteran reported seeing red blood when using the rest room and indicated he used Preparation H to alleviate symptoms.  The examiner noted that the Veteran did not experience any functional impairment due to his hemorrhoids.

Based on the foregoing, a compensable rating for hemorrhoids is not warranted.  There is no evidence at any point during the period of the claim that the Veteran's hemorrhoids were large or thrombotic and irreducible, with excessive, redundant tissue, evidencing frequent occurrences or that he experienced persistent bleeding and secondary anemia or fissures.  See 38 C.F.R. § 4.114, Diagnostic Code 7336.

The Board has considered the Veteran's lay statements and finds that his statements regarding the symptoms he experiences are competent evidence because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a); Layno, 6 Vet. App. at 470.  However, the Veteran's statements are not competent evidence to identify a specific level of disability and relate it to the appropriate diagnostic codes as this requires specialized education, training or experience, which he has not demonstrated he has.  See 38 C.F.R. § 3.159(a).

Consideration has also been given as to whether an extra-schedular rating is warranted.  Turning to the first step of the extra-schedular analysis, the Veteran has not claimed any additional symptoms associated with his hemorrhoids that are not already contemplated by the rating criteria.  Therefore, the Board finds that referral for extra-schedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).

In addition, a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  In this case, however, neither the Veteran nor the record has raised this contention.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

The Board has also considered the benefit of the doubt doctrine; however, as the evidence is against a compensable rating for hemorrhoids, it is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, 1 Vet. App. at 56.

ORDER

Service connection for allergic conjunctivitis is granted.

The severance of service connection for a heart murmur (to include valvular heart disease) was proper and the issue of entitlement to a rating in excess of 30 percent is thereby rendered moot.

A compensable rating for inguinal hernia with right testicular pain is denied.

A compensable rating for hemorrhoids is denied.


REMAND

Tuberculosis

In its May 2015 remand, the Board directed the RO to ensure the Veteran was afforded an examination with regard to his claim for entitlement to service connection for tuberculosis.  The Board specifically instructed the examiner to discuss the Veteran's service treatment records and post-service treatment records, which showed findings of positive PPD (purified protein derivative) tuberculin tests and treatment with INH therapy.  

At an October 2015 VA examination, the examiner noted that service treatment records dated November 1989 reflect the Veteran had a positive PPD skin testing of 5mm.  The examiner noted that further review of medical records do not indicate that the Veteran developed active tuberculosis during service nor is there a current diagnosis of tuberculosis.  The examiner explained that the Center for Disease Control fact sheet interpreting PPD testing only considers a PPD test of 5mm or more as positive if certain immunosuppressive factors are present, which are not applicable to the Veteran's case.  For a healthy individual who is not immunosuppressed, such as the Veteran, a test of 15mm is considered positive.  In an October 2016 addendum opinion, the examiner indicated that the most recent records received from Reynolds Army Community Hospital had been reviewed and that there was no change in any prior opinion rendered.

The Board finds that a new medical opinion is required.  Significantly, the October 2015 examiner failed to discuss an April 1994 tuberculosis test, which was positive at 15mm, and which, by the October 2015 examiner's explanation, would reflect a positive test for an individual who is not immunosuppressed, such as the Veteran.  The examiner also neglected to acknowledge or discuss the Veteran's six months of INH therapy treatment for tuberculosis during his active duty service in 1994.  Moreover, the Board notes that the evidence of record contains a positive June 2014 PPD test which was not acknowledged or considered by the examiner.  Accordingly, a new opinion which considers this identified information must be obtained on remand.

Hepatitis

In its May 2015 remand, the Board directed the RO to ensure the Veteran was afforded an examination with regard to his claim for service connection for hepatitis.  Specifically, the Board noted that although the Veteran underwent an examination in July 2012, the examiner failed to provide an explanation as to positive reactions on testing for Hepatitis B (see laboratory tests dated May 1994 and February 2014), and instructed the new examiner to address these findings.  In an October 2015 VA opinion, an examiner simply stated that the Veteran did not have a current diagnosis of hepatitis or any residuals of hepatitis, yet failed to discuss the 1994 and 2014 positive Hepatitis B screenings, as required by the Board's May 2015 remand directives.  Notably, the record also contains May 2011, July 2012, and September 2015 positive Hepatitis B screenings and a July 2012 positive Hepatitis A screening.  Accordingly, a remand is required to obtain an addendum opinion which considers the positive Hepatitis A and B screenings during and since service. 

Allergic Rhinitis, Sinusitis

The Veteran is claiming his allergic rhinitis warrants a compensable rating.  He is also claiming service connection for sinusitis, to include as secondary to his already service-connected allergic rhinitis.

At his February 2015 hearing before the Board, the Veteran testified that his sinusitis began during service and has continued chronically throughout the years.  He also indicated that he felt there was a relationship between his allergic rhinitis and sinusitis.

In its May 2015 remand, the Board noted that the Veteran testified at his hearing before the Board that his service-connected allergic rhinitis had increased in severity and instructed the RO to ensure he was afforded an examination.  Additionally, the Board found an opinion regarding the relationship between the Veteran's service-connected allergic rhinitis and his claimed for service connection for sinusitis was necessary.  

The record contains an October 2015 VA examination and opinion as well as an addendum opinion dated July 2016.  The examiner diagnosed chronic sinusitis with an onset in 2014 and allergic rhinitis with onset in 2010.  The examiner concluded the Veteran's sinusitis was not due to his active service because his service treatment records were negative for any treatment for sinusitis and he was not treated for chronic sinusitis right after service.  The examiner further found that the Veteran's sinusitis was not aggravated by his allergic rhinitis.  In providing these opinions, the examiner failed to consider the Veteran's lay statements that he experienced sinusitis symptoms during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (finding that a VA examiner impermissibly ignored a Veteran's lay assertions that he sustained a back injury during service); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding that an examiner "failed to consider whether [] lay statements presented sufficient evidence of etiology of [the veteran's] disability such that his claim of service connection could be proven").  Moreover, the examiner failed to provide a rationale for the opinion that the Veteran's sinusitis was not aggravated by his allergic rhinitis and failed to provide an opinion whatsoever as to whether the Veteran's sinusitis was caused by his allergic rhinitis.  Finally, as required by the Board's May 2015 remand directives, the examiner failed to indicate whether it was possible to separate the symptoms of the Veteran's allergic rhinitis from his sinusitis.  Because the two issues are inextricably intertwined, and a determination on the issue of service connection for sinusitis may affect the claim for an increased rating for allergic rhinitis, the issues must be remanded to be decided together.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).

Thoracolumbar Spine 

The Veteran claims that his thoracolumbar spine disability is worse than the currently assigned 20 percent disability rating reflects.

In its May 2015 remand, the Board noted that the Veteran testified that his service-connected thoracolumbar spine disability had increased in severity and instructed the RO to ensure he was afforded a more recent examination.

At an October 2015 VA examination, the Veteran reported flare-ups but denied functional loss or impairment of his spine during flare-ups.  The examiner noted that pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over time; however, the Veteran was unable to complete repetitive use testing because he was in pain.  The Board finds a remand is required because the examination report failed to discuss whether the Veteran's repeated use over time demonstrated a more severe disability picture than was demonstrated by the range of motion measurements on examination.  See DeLuca v. Brown, 8 Vet. App. 202, 205, (1995) (holding that in making rating determinations, VA must consider evidence of pain on use, including during flare-ups, resulting in limitation of motion); see also Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain that affects some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," constitutes functional loss).  Accordingly, a new examination is required.  

Additionally, on remand, all outstanding VA medical records and records from the Reynolds Army Community Hospital must also be obtained and associated with the evidence of record before the Board.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the evidence of record all outstanding VA treatment records and records from the Reynolds Army Community Hospital.

2.  Obtain an addendum opinion from, if possible, the examiner who provided the October 2015 VA opinion regarding the Veteran's claim for service connection for tuberculosis.  Specifically, the examiner must indicate:

Whether the Veteran has or has had any form of tuberculosis or residuals thereof and, if so, whether it is at least as likely as not (50 percent probability or greater) that any tuberculosis or residuals thereof is related to or had its onset to the Veteran's active duty service.

In providing this opinion, the examiner must specifically acknowledge AND discuss (a) the November 1989 positive PPD test, (b) the April 1994 positive PPD test, (c) the six months of INH therapy the Veteran underwent during service, and (d) a June 2014 positive PPD test.

If the examiner who provided the October 2015 opinion is unavailable, another qualified medical professional may provide the requested opinion.  A new examination should only be performed if the medical professional providing the opinion finds one is necessary.

A complete rationale for all opinions rendered must be provided.  If an opinion cannot be provided without resorting to speculation, the medical professional must explain why this is so and must identify what additional information, if any, would be required to provide an opinion.

3.  Obtain an addendum opinion from, if possible, the examiner who provided the October 2015 VA opinion regarding the Veteran's claim for service connection for hepatitis.  Specifically, the examiner must indicate:

(a)  Whether the Veteran has any form of hepatitis.

(b)  If so, whether it is at least as likely as not (50 percent probability or greater) that any hepatitis is related to or had its onset during the Veteran's active duty service.

In providing this opinion, the examiner must specifically acknowledge AND discuss the 1994, 2011, 2012, 2014, and 2015 positive Hepatitis B screens and the positive 2012 Hepatitis A screen. 

If the examiner who provided the October 2015 opinion is unavailable, another qualified medical professional may provide the requested opinion.  A new examination should only be performed if the medical professional providing the opinion finds one is necessary. 

A complete rationale for all opinions rendered must be provided.  If an opinion cannot be provided without resorting to speculation, the medical professional must explain why this is so and must identify what additional information, if any, would be required to provide an opinion.

4.  Afford the Veteran the appropriate VA examination(s) to determine the nature, extent, and severity of his service-connected allergic rhinitis and the nature and etiology of his sinusitis.  The claims file, to include all pertinent medical records should be made available to the examiner.  

Following a thorough review of the record, and with consideration of the Veteran's statements, the examiner must provide the following information:

(a)  Describe all pertinent manifestations of the Veteran's service-connected allergic rhinitis.  In doing so, the examiner must elicit from the Veteran a full history of his symptoms, to include onset and severity.

(b)  With regard sinusitis, the examiner must provide the following opinions:

(i)  whether it is at least as likely as not (50 percent probability or higher) that the Veteran's sinusitis began during or is otherwise related to his active duty service;

(ii)  whether it is at least as likely as not (50 percent probability or higher) that the Veteran's sinusitis was caused by his service-connected allergic rhinitis;

(iii)  whether it is at least as likely as not (50 percent probability or higher) that the Veteran's sinusitis was aggravated by his service-connected allergic rhinitis.

(c)  If the examiner finds that the Veteran's sinusitis is not due to his active duty service and was not caused or aggravated by his service-connected allergic rhinitis and allergic conjunctivitis, then the examiner must indicate which symptoms are attributed to sinusitis versus allergic rhinitis and allergic conjunctivitis and must indicate whether it is possible to separate the manifestations of these disabilities.

A complete rationale for all opinions rendered must be provided.  If an opinion cannot be provided without resorting to speculation, the medical professional must explain why this is so and must identify what additional information, if any, would be required to provide an opinion.

5.  Afford the Veteran a VA examination to determine the nature, extent, and severity of his thoracolumbar spine disability.  The examiner must review the Veteran's claims file.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

The examiner must document all manifestations of the Veteran's thoracolumbar spine disability using the most recent version of the Disability Benefits Questionnaire pertaining to the thoracolumbar spine.

The examiner must address each of the following:

(a)  Document, in degrees, the results of all required range of motion testing, to include repetitive motion testing, for the thoracolumbar spine.

(b)  State whether there is objective evidence of pain on range of motion and after repetitive motion testing.  If so, provide the degrees at which the pain begins and ends.

(c)  State whether the Veteran's thoracolumbar spine disability exhibits weakened movement, excess fatigability, or incoordination.  To the extent possible, provide the degrees of additional range of motion loss due to weakened movement, excess fatigability, or incoordination.

(d)  Provide an opinion as to whether pain could significantly limit functional ability during flare-ups AND when the thoracolumbar spine is used repeatedly over time.  To the extent possible, provide the degree of additional range of motion loss due to pain with flare-ups and with repetitive use.

(e)  If the Veteran reports flare-ups of his thoracolumbar spine disability, provide a detailed description of the Veteran's ability to function during a flare-up of his thoracolumbar spine disability.  Specifically document the Veteran's reported symptoms of flare-ups to include the frequency, duration, and severity.

(f)  Provide a detailed description of the impact, if any, the Veteran's thoracolumbar spine disability has on his activities of daily living and on his ability to work.

A complete rationale for all opinions rendered must be provided.  If an opinion cannot be provided without resorting to speculation, the medical professional must explain why this is so and must identify what additional information, if any, would be required to provide an opinion.

6.  The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

7.  The RO must review the examination reports/opinions to ensure compliance with the Board's specific remand directives.  If any examination report/opinion is found to be deficient in any manner, corrective action must be taken at once.

8.  Then, the Veteran's claims must be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


